Exhibit October 10, 2008 To our Investment Community, The uncertainty in the capital markets has been unprecedented.We issue this letter to clarify our liquidity position with you and describe the measures AEP has taken to bridge our cash needs until capital markets improve. On October 8, 2008, AEP drew approximately $1.4 billion on its credit facilities.This is in addition to the draw that we made in midSeptember for $600 million.Accordingly, we have drawn a total of $2.0 billion of the $3.9 billion available from our credit facilities.Our credit facilities are supported by 27 different banks, with no bank having more than 10% of the commitments. AEP believes that this drawdown was a necessary measure during these uncertain times when access to the capital markets cannot be guaranteed.We took this proactive step to increase our cash position, and protect us against any continuing disruptionsin the short-term and long-term debt markets. There is continuing general concern in the capital markets about the ability of creditworthy entities to access short-term debt (commercial paper) markets.
